     Case 4:20-cv-00976 Document 30 Filed on 08/05/21 in TXSD Page 1 of 1




                        United States District Court
                        Southern District of Texas
                             Houston Division


HSBC Bank USA, National
Association As Trustee For Mastr
Reperforming Loan Trust 2005−2
Mortgage Pass−Through
Certificates                          §
                                      §
v.                                    §         Civil Action 4:20−cv−00976
                                      §
Jessica Kelly, et al.                 §

                             Notice of Referral


     The following motion is referred to Magistrate Judge Frances H.
Stacy:
                   Motion for Miscellaneous Relief − #29


Date: August 5, 2021.

                                               Nathan Ochsner, Clerk

                                               By: R. Hawkins, Deputy
                                               Clerk
